SEC File Number: 000-30790 CUSIP Number: 16945E103 SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Notification of Late Filing China Yingxia International, Inc. (Check one) [X]Form 10-K [ ] Form 11-K [ ] Form 20-F [ ] Form 10-D [ ]Form 10-Q [ ] Form N-SAR [ ] Form N-CSR For the period ended: December 31, 2008 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the transition period ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of RegistrantCHINA YINGXIA INTERNATIONAL, INC. Former name, if applicable HARBIN
